PER CURIAM.
Koyo Victorien Wawa and Emma Gouh-ounou Wawa seek review of the Board of Immigration Appeals’ (“Board”) decision and order denying their motion for reconsideration of its previous denial of their motion to reopen immigration proceedings. *151Our review of the record discloses that the Board properly denied the motion for reconsideration and that this petition is without merit. Accordingly, we deny the petition for review on the reasoning of the Board. See Wawa v. INS, Nos. A70-504-283; A72-418-061 (B.I.A. May 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.